                                                                                          FILED
                                                                                 2019 Mar-11 AM 09:00
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION


THOMAS CHARLES HAYDEN,                    }
                                          }
      Plaintiff,                          }
                                          }
v.                                        }   Case No.: 5:17-cv-00881-MHH
                                          }
NANCY A. BERRYHILL,                       }
Acting Commissioner of Social             }
Security,                                 }
                                          }
      Defendant.                          }


                          MEMORANDUM OPINION

      The magistrate judge to whom this case initially was assigned entered a

report in which she recommended that the Court reverse and remand the

Commissioner’s decision denying Mr. Hayden’s disability claim. (Doc. 11, p. 7).

The magistrate judge advised the parties of their right to file objections within 14

days. (Doc. 11, pp. 7-8). To date, no party has filed objections to the magistrate

judge’s report and recommendation.

      A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district court reviews legal conclusions in a report de novo and reviews for plain

error factual findings to which no objection is made. Garvey v. Vaughn, 993 F.2d
776, 779 n.9 (11th Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749

(11th Cir. 1988); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir. 2006).

The Court finds no misstatements of law in the report and no plain error in the

magistrate judge’s description of the relevant facts. Therefore, the Court adopts

the magistrate judge’s report and accepts her recommendation.

      The Court will issue a separate final judgment consistent with this

memorandum opinion.

      DONE this 11th day of March, 2019.


                                  _________________________________
                                  MADELINE HUGHES HAIKALA
                                  UNITED STATES DISTRICT JUDGE




                                        2
